FILED
                            NOT FOR PUBLICATION                             NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50107

               Plaintiff - Appellee,             D.C. No. 3:06-cr-00810-WQH

  v.
                                                 MEMORANDUM *
DAVID CASAS-HERRERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       David Casas-Herrera appeals from the 10-month sentence imposed

following revocation of his supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Casas-Herrera contends that the sentence is unreasonable because the district

court procedurally erred in failing to adequately address his mitigating arguments

and explain the reasons for imposing a 10-month sentence. The record reflects that

the district court did not procedurally err. See Rita v. United States, 551 U.S. 338,

358-59 (2007). The record also reflects that, under the totality of the

circumstances, Casas-Herrera’s sentence is substantively reasonable. See Gall v.

United States, 552 U.S. 38, 51-52 (2007); see also United States v. Carty, 520 F.3d

984, 991-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    10-50107